ORDER
The defendant stands convicted of second-degree murder as the result of the stabbing death of Ricardo Gonzalez.
On Monday, February 14, 1983, defendant’s counsel appeared before this court in response to an order to show cause why defendant’s appeal should not be dismissed. At the hearing, we were informed that Guadalupe Sostre, the “chief witness,” has now executed an affidavit in which he asserts that his testimony at trial describing Soto as the aggressor was false, whereas in fact at the time of the incident in question Soto was defending himself. Sostre had initially told the police that Soto was acting in self-defense but then “changed his story” because he had been threatened and physically abused by members of the decedent’s family.
In light of these allegations and acting pursuant to our Provisional Rule 16(f)(2), we remand the case to the Superior Court, where the trial justice shall conduct a hearing and make appropriate findings as to whether the interests of justice now require a new trial.